Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 07, 2017

The Court of Appeals hereby passes the following order:

A17E0034. HARPO v. ATTIC NOOK SELF STORAGE et al.

       On September 13, 2016, Wilhy Harpo filed a notice of appeal in the Superior
Court of Richmond County, challenging a ruling entered following the dismissal of
his action against Attic Nook Self Storage and other defendants. Harpo also filed a
“Poverty Affidavit,” through which he asked the trial court for permission “to proceed
[on appeal] without having to pay filing fees and associated costs.” It appears that
Harpo’s indigency request remains pending below, and the appeal has not yet been
docketed in this Court. According to Harpo, the trial court’s failure to rule on his
request has delayed the transmittal of the record and the docketing of his appeal. He
thus has filed an “Emergency Motion” asking us to grant him pauper status so that the
trial court will immediately transmit the appellate record.
       We decline to do so. As an initial matter, our authority to grant relief before an
appeal has been docketed is limited. See Court of Appeals Rule 40 (b). We may only
order such relief “as may be necessary to preserve jurisdiction of an appeal or to
prevent the contested issue from becoming moot.” Id. Harpo has not shown that either
criteria applies here. Moreover, although our rules allow us to assess the sufficiency
of a pauper’s affidavit filed in connection with our court fees, see Court of Appeals
Rule 5, nothing permits us to make an initial determination as to pauper status sought
in the trial court. Harpo must obtain a ruling on this below. Accordingly, his
“Emergency Motion” is hereby DENIED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/07/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.